Judgment of resentence, Supreme Court, New York County (Charles Solomon, J.), rendered July 29, 2005, resentencing defendant, upon his conviction after a jury trial of criminal possession of a controlled substance in the first degree, as a second felony offender, to a term of 12V2 years, unanimously affirmed.
Defendant’s argument that he is entitled to reduction of his conviction to second-degree possession based on the change in the applicable weight requirement for first-degree possession under pertinent sections of the Drug Law Reform Act (L 2004, ch 738, §§ 21-22) is meritless (People v Quinones, 22 AD3d 218 [2005], lv denied 6 NY3d 817 [2006]; see also People v Nelson, 21 AD3d 861 [2005], lv granted 6 NY3d 757 [2005]). Defendant’s constitutional challenge to the procedure under which he was adjudicated a second felony offender is also without merit (see Almendarez-Torres v United States, 523 US 224 [1998]). We perceive no basis for reducing defendant’s new sentence. Concur—Buckley, P.J., Andrias, Marlow, Nardelli and Catterson, JJ.